Citation Nr: 1425330	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A July 2009 decision denied the claim for service connection for bilateral hearing loss and a March 2010 decision confirmed and continued the previous denial.

In November 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In November 2012, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in November 2012 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In February 2009, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service reports of employment audiometric evaluations, VA outpatient treatment records, lay statements of the Veteran and two coworkers, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In February 2010 and July 2011, the Veteran was afforded VA audiological examinations, and an etiological opinion was proffered with respect to his claimed hearing loss in February 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the February 2010 VA examination report, in particular, is adequate for adjudication purposes because the report documents the Veteran's symptomatology, contains necessary audiometric testing data, and expresses a medical opinion supported by a rationale.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records were silent for complaints or findings related to hearing loss or tinnitus.  During service, the Veteran underwent audiometric examinations at enlistment and separation.  In a January 1964 enlistment report of medical history the Veteran denied any history of ear trouble or running ears.  He identified his usual occupation as grocery clerk.  In a January 1968 separation report of medical history, the Veteran again denied currently or ever having hearing loss, running ears, or ear trouble.  The results of audiometric testing are recorded as follows:



HERTZ
Date
Ear
500
1000
2000
3000
4000
January 1964
(Enlistment)
RIGHT
30 
25
15
25
20

LEFT
15
10
10
10
10
January 1968
(Separation)
RIGHT
0
0
0
0
10

LEFT
0
0
0
0
10
  
(Service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.)  

The Veteran's record of separation lists his military occupational specialty as air policeman and does not reflect foreign service or participation in combat.

The Veteran's informal claim for service connection for bilateral hearing loss was received in December 2008.  

In January 2009, he presented to a VA community based outpatient clinic (CBOC) to establish care.  Reported problems included gradual hearing loss and he identified his work history as meat packer.  The primary care physician arranged for an audiology consultation.

His formal claim for service connection for hearing loss was received a few days later in January 2009; he indicated that he "[did not] know when it started."  He described military noise exposure due to being on a flight line from 1964 to 1966 in Savannah, Georgia; being on a flight line while stationed in Hawaii; and noise exposure from "loud horns blowing, airplane engines roaring most of the time" while stationed in New York City for two years.  He included an authorization and consent to release information (VA Form 21-4142) and in the space to identify physician and treatment information wrote, "To order medical records if ever treated for or diagnosed with a hearing loss."

During a February 2009 VA audiology consultation, the Veteran stated that he had been having difficulty hearing at work over the intercom system and in group settings, and his TV volume was too loud for others.  He reported a history of noise exposure in military service on flight lines.  He also endorsed bilateral tinnitus, worse in the right ear, which had been present for years.  The audiologist indicated that the Veteran had mild sloping to moderate-severe sensorineural hearing loss.

In correspondence received in October 2009, the Veteran expressed disagreement with the denial of his claim for service connection for bilateral hearing loss.  He reiterated being exposed to loud noise during service because his police duties were on the flight line and because New York City is "one of the loudest cit[ies] in the world with horns blowing day and night."  He related that after he left the Air Force, he "went into business for myself for the next 35 years - I only realized my hearing loss after returning [and] going to work for someone else - that [was] when I knew I had a problem."

The Veteran was afforded a VA audiological examination in February 2010.  He described his military noise exposure and denied occupational or recreational noise exposure.  He stated that he first noticed tinnitus in May 1968.  Audiometric testing revealed bilateral sensorineural hearing loss for VA compensation purposes, characterized as mild sloping to moderately-severe for the right ear and mild sloping to moderate for the left ear.  The results of audiometric testing are recorded as follows:

HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
30
35
55
55
55
LEFT
30
35
40
45
45

The audiologist described the impact of the bilateral hearing loss on the Veteran's occupational activities as poor social interactions, difficulty following directions, and hearing difficulty.  Following a review of the claims file, the audiologist opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of noise exposure incurred as an air policeman in service.  The audiologist emphasized that audiometric results on separation examination in January 1968 indicated that hearing was within normal limits.  He also explained that "[t]he 4-kHz region is the first and the most affected for the average individual by the broadband noises that are typical of industry," according to The Noise Manual 132 (Berger et. al. 2000).

After the RO denied the claim again in a March 2010 rating decision, the Veteran also claimed entitlement to service connection for tinnitus in April 2010.  He asserted that his military noise exposure caused his bilateral hearing loss and tinnitus.  

In his substantive appeal received in February 2011, he elaborated that he performed security on the subway tunnels when he was on special assignment in New York City and that his occupation since service had been in the grocery business.  He asserted that "upon discharge [from military service he] had moderate hearing loss."  

In connection with his tinnitus claim, he was afforded another VA audiological examination in July 2011 by the same audiologist who performed the February 2010 examination.  He stated that he first noticed tinnitus when he was on the flight line in 1966.  Audiometric testing again revealed bilateral sensorineural hearing loss for VA compensation purposes.  The results of audiometric testing are recorded as follows:

HERTZ
Ear
500
1000
2000
3000
4000
RIGHT
30
40
45
45
50
LEFT
30
40
55
55
60

The audiologist reviewed the claims file and opined that the Veteran's tinnitus is as least as likely as not caused by or a result of his noise exposure in military service.  The examiner again observed that the Veteran's hearing was within normal limits bilaterally at separation, but he cited a VA publication that "exposure to noise frequently causes tinnitus" in support of the favorable opinion regarding tinnitus.

In an August 2011 decision, the RO granted service connection for tinnitus, effective May 12, 2011.  A July 2013 decision granted an earlier effective date of April 23, 2010 for the grant of service connection for tinnitus, which was the date his claim was received.

In November 2012, the Veteran submitted two lay statements from coworkers dated in October 2012 and two records of employment audiometric testing dated in June 1985 and May 1986 in support of his claim for service connection for hearing loss.  Each coworker described her observations that the Veteran had difficulty hearing the intercom or pager system notifying him of calls and that repetition and loud speaking volume were required during conversations with the Veteran.  

During the June 1985 employee noise exposure assessment, the Veteran identified his current job classification as "packing" and the report reflects that he had been employed with the company since May 1985.  At the same time, he was also working as a security guard and had recently worked as a produce manager and clerk.  In describing his hearing history, he indicated that he had never experienced "head noises" or running ears, and he had never seen a doctor for ear trouble.  He reported rarely using fire arms and disclosed his prior military service as a security/police officer in the Air Force.  The report indicates that he had not had a prior employee noise exposure assessment.  The May 1986 employee notification letter advised the Veteran that he had moderate hearing loss in the high frequencies for the right ear and a slight or mild loss in the left ear.  

The results of audiometric testing in June 1985 and May 1986 reflect right ear hearing loss for VA compensation purposes and are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
June 1985
RIGHT
25
30
30
35
50

LEFT
25
25
25
25
25
May 1986
RIGHT
20
25
25
40
55

LEFT
20
20
35
25
25
  
In written argument submitted on the Veteran's behalf in October 2012, the Veteran's representative asserted that the "incongruity of the [RO decisions to deny service connection for hearing loss but to grant service connection for tinnitus] is obvious....[T]he medical expert has stated that tinnitus is a symptom of hearing loss and yet the RO has determined that tinnitus is service connected and hearing loss is not."  He also believed that the February 2010 VA audiologist's opinion was based on a "faulty rationale" because while the examiner reached his decision by relying, in part, on a medical source that was "based on 'the broadband noises that are typical of industry,'" the Veteran's "noise exposure in service was not 'typical of industry;' instead he was exposed to the extremely loud but high-pitched sound of jet and propeller aircraft and high-capacity compressors on the flight line."  

During the November 2012 hearing, the Veteran's representative again suggested that the two VA opinions were not clear enough for VA to make a determination on appeal because the first examination report indicated that tinnitus was related to the Veteran's hearing loss, which was not found to be service connected, but the second examination report indicated that tinnitus was related to noise exposure in service, and the RO continued to deny service connection for bilateral hearing loss.  The representative has asserted that the RO's determinations are illogical.

In November 2012, the Veteran testified that he was exposed to noise from airplanes taking off and landing when he worked on a flight line for two years during service, but he was not aware of exposure to any compressor noise.  He also testified that he was exposed to traffic noise such as horns, subways, and busses in New York City during his last two years of military service.  He stated that he was mostly self-employed after service and that he had a grocery store, game room, and an antique shop.  He reported doing a little hunting, but not much.  When asked when he first began to notice hearing loss, the Veteran replied, "It's been a long time.  Like I said, I was self-employed and it didn't bother me much.  Then, when I went to work for other people, they'd have to call me three or four different times....Probably back in the mid-'70s, early '70s."  He related that he did not file a claim for service connection earlier because he was self-employed and did not mind asking others to repeat themselves.  Finally, the Veteran testified that he realized that his hearing was not the same as everyone else's hearing "about the time we got married and my wife kept hollering" about the TV volume.

The Board has considered the medical and lay evidence of record and finds that service connection for bilateral hearing loss is not warranted.  

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service and finds his statements of noise exposure credible based on his experiences of serving as an air policeman on flight lines and in traffic settings in New York City.  The Board finds it likely that the Veteran had noise exposure during his period of active service.  The Board also finds that the Veteran is competent to identify perceived hearing loss and tinnitus.  However, the he is not competent to diagnose hearing loss as such requires audiometric testing or to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

To the extent that the Veteran asserts that "upon discharge" he perceived "moderate hearing loss" (see February 2011 substantive appeal), the Board finds that he is not credible.  Notably, upon discharge in 1968, the Veteran denied currently or ever having hearing loss, running ears, or ear problems.  His remote assertion of perceiving hearing loss at separation from service is plainly contradicted by his contemporaneous subjective report at separation that he did not have hearing loss at present or in the past.  Similarly, his suggestion that he perceived "moderate hearing loss" upon discharge is unsupported by contemporaneous audiometric data, which reflected normal hearing acuity.  In this regard, the Board also points out that a comparison of audiometric testing data upon entrance in January 1964 and separation in January 1968 does not reflect a shift suggestive of hearing loss.  Rather, the Veteran's hearing acuity at the 500, 1000, and 3000 Hertz ranges on separation examination appears to have improved somewhat since entrance examination.

Moreover, the Board finds that his February 2011 statement that he perceived moderate hearing loss "upon discharge" to be internally inconsistent with other statements he made.  Specifically, the Veteran has stated that his hearing loss had a "gradual onset" (see January 2009 VA primary care note); that he did not know when his hearing loss started (see January 2009 claim prepared on VA Form 21-526); that he "only realized" and knew that he had a hearing loss problem once he went to work for someone else (see October 2009 notice of disagreement and statement); that it started in the early- to mid-1970s (see November 2012 hearing transcript); and that he first realized that his hearing was not the same as others' hearing acuity around the time that he got married (see November 2012 hearing transcript), which according to his statements and a copy of his marriage certificate was in August 1985, more than 17 years after separation from service.  

In this case, while the Board finds the Veteran's statements regarding a perceived hearing loss "upon discharge" are inconsistent with other statements he made, the Board also observes that these other statements are generally internally consistent.  Again, he stated that his hearing loss had a gradual onset and he did not know when it began, but he realized that he had a hearing problem once he went to work for someone else and around the time he got married.  Significantly, the June 1985 employee noise exposure assessment reflects that the Veteran was working for a company at least since 1984; he answered, "No" to the question, "Ever had head noises;" and he had right ear hearing loss, but still did not have a left ear hearing loss per VA guidelines.  He also married his wife later in 1985.  The Board concludes that these consistent statements along with objective evidence that the Veteran did not even perceive tinnitus or have a left ear hearing loss by 1985 or 1986 weigh heavily against a conclusion that bilateral hearing loss was incurred in or related to the noise exposure during military service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 


In addition, even if the Veteran's first perceived bilateral hearing loss in the "early 1970s" as he stated during the hearing, this reported onset of perceived hearing loss would not support a continuity of symptomatology since separation from service because the first perception of hearing loss is at least more than two years after separation from service.  

The only medical opinion to address the etiology of the current bilateral hearing loss disability is from the February 2010 VA examiner.  The audiologist reviewed the claims folder, which included service treatment records.  As detailed, the examiner opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder, to include normal hearing found on audiometric testing at separation from service in January 1968.  The examiner also cited medical treatise evidence that the "4-kHz region is the first and the most affected for the average individual by the broadband noises that are typical of industry."  

The representative claims that the opinion of the February 2010 VA audiologist was based on faulty logic.  However, the Board finds that the February 2010 VA examination report and medical opinion are adequate for adjudication purposes because they provide the information necessary to decide the claim and the medical opinion is supported by a medical rationale which, though brief, is consistent with and supported by the evidence of record.  

While the Board agrees that the Veteran's noise exposure while performing police duties for two years on a flight line from 1964 to 1966 may certainly have exceeded noise levels typical of industry - although in contrast to his representative's statement in October 2012, the Veteran testified that he had no knowledge of being exposed to noise from compressors while policing on the flight line, - the fact remains that the objective medical evidence demonstrates that the noise exposure from that experience and his subsequent reported noise exposure in Hawaii and in New York City did not result in bilateral hearing loss on separation examination.  In fact, audiometric testing on separation examination did not reflect a shift, evidencing even a minor loss of hearing acuity.

However, the Veteran's reported post-service occupational activities, including work as a grocery clerk, in an antique store, as a security guard, and as a meat packer, may be consistent with the type of noise exposure typical of industry.  In addition, the explanation by the February 2010 VA audiologist that the 4000 Hertz region is the first and most affected for the average individual by the broadband noises that are typical of industry appears to be consistent with the Veteran's occupational history and the available audiometric data.  Here, the June 1985 and May 1986 audiometric findings reflect a greater right ear hearing loss in the 4000 Hertz range, and the February 2010 and July 2011 VA audiometric test findings appear to be consistent in this regard.  Therefore, the Board finds that the rationale supporting the examiner's unfavorable medical opinion is adequate.

Furthermore, the Board disagrees that there is any conflict in the medical opinions rendered by the VA audiologist in February 2010 and July 2011.  The Board observes that a claim for service connection for tinnitus necessarily relies on a claimant's subjective reports of tinnitus symptoms, tinnitus is not identified by objective testing, and VA must necessarily weigh the available evidence when evaluating such claims to determine whether the evidence is at least in equipoise.  When the evidence pertinent to a claim is balanced for and against the claim, VA resolves doubt in the claimant's favor.  

At the time of the July 2011 VA examination, the pertinent evidence of record included the Veteran's February 2009 statement on audiological consultation that tinnitus had been "present for years," his inconsistent statements that he first noticed tinnitus in May 1968 (see February 2010 VA examination) or "on the flight line in [19]66" (see July 2011 VA examination), and other statements he made in support of his claim.  The July 2011 VA examination report reflects that the audiologist reviewed the claims file again and concluded that the Veteran's tinnitus was at least as likely as not caused by or a result of his noise exposure during military service.  The audiologist's report reflects his acknowledgment of the Veteran's flight line noise exposure and his reasoning that exposure to noise frequently causes tinnitus.  Therefore, based on the evidence that was associated with the claims file at the time of the July 2011 VA examination and August 2011 rating decision, it appears that reasonable doubt was resolved in the Veteran's favor.

However, neither the July 2011 VA audiologist, nor RO adjudicators had the opportunity to review the pertinent 1985 and 1986 employee noise exposure assessments, which were received by the Board at the November 2012 hearing with a waiver of consideration by the AOJ.  (In addition, the Veteran's representative does not address this evidence, which appears to impeach the Veteran's credibility regarding the reported onset of perceived tinnitus).  The June 1985 report explicitly contradicts the Veteran's remote assertions more than 30 years after separation from service that he first noticed tinnitus during service or within months after service.  

In summary, the opinion of the February 2010 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all available historical records, and contains a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner, which reflect that his hearing loss is not due to noise exposure in service. 

The question involved regarding causation is medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


